Citation Nr: 0424736	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left otitis media.

4.  Entitlement to service connection for residuals of a left 
corneal abrasion.

5.  Entitlement to service connection for decreased visual 
acuity, refractive error.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, to provide the veteran an opportunity to testify 
before a Veterans Law Judge.  The veteran testified during a 
videoconference in May 2004 before the undersigned Board 
member.  The issues of entitlement to service connection for 
left otitis media, residuals of a left corneal abrasion and 
decreased visual acuity, refractive error, are now before the 
Board for final appellate consideration.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus are addressed in the REMAND appended to this 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
   

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
does not have current left otitis media.  

3.  The competent medical evidence indicates that the veteran 
does not have current residuals of a left corneal abrasion.  

4.  A refractive error is not a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for claimed left otitis 
media is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).

2.  Entitlement to service connection for claimed residuals 
of a left corneal abrasion is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2003).

3.  Entitlement to service connection for decreased visual 
acuity due to a refractive error, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the issues of 
entitlement to service connection for left otitis media, 
residuals of a left corneal abrasion and decreased visual 
acuity, refractive error.  The Board concludes that 
discussions in the January 2002 rating on appeal, the July 
2002 statement of the case (SOC) and the March 2004 
supplemental statement of the case (SSOC) adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection.  The July 2002 SOC and a 
VCAA notice letter dated in December 2003 informed him of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the RO decision that is the subject of this appeal.  
Specifically, he appealed a January 2002 rating decision and, 
only after that rating action was promulgated did the AOJ, in 
July 2002 and December 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  However, VA can show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant by use of the doctrine of harmless error, albeit 
only "when a mistake of the administrative body is one that 
clearly had no bearing on the procedure used or the substance 
of decision reached"' (quoting Braniff Airways v. CAB, 379 
F.2d 453, 466 (D.C. Cir. 1967) (emphasis added)).  See also 
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")

VCAA provisions were subsequently considered and complied 
with prior to certification of the veteran's claims to the 
Board.  In addition, there is no indication that there is any 
additional evidence to obtain, and there has been a complete 
review of all the evidence of record.  See 38 U.S.C. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error").  The 
veteran has not identified any outstanding pertinent medical 
records or indicated that he was in the process of obtaining 
such records.  In May 2001 correspondence, the veteran stated 
that he had no further medical evidence.  In June 2004 
correspondence, the veteran noted that he had no further 
information to submit.  The Board notes that correspondence 
submitted by the veteran in August 2004 includes contentions 
as to his claims for service connection for residuals of a 
left corneal abrasion and decreased visual acuity, but 
provides no evidence and identifies no sources of evidence as 
to these claims or his claim for service connection for left 
otitis media.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  A claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  In 
view of the foregoing, not withstanding Pelegrini II, there 
is no indication that there is additional evidence to obtain; 
and there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the December 2003 VCAA notice letter to the veteran, the 
RO requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  Since that time, the veteran has not 
identified any outstanding pertinent medical records or 
indicated that he was in the process of obtaining such 
records.  During his May 2004 hearing, the veteran referred 
to outstanding evidence pertaining to his claims for service 
connection for bilateral hearing loss and tinnitus, but not 
for his claims for service connection for left otitis media, 
residuals of a left corneal abrasion or decreased visual 
acuity.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in February 2004, VA conducted an ear 
examination of the veteran.  The Board finds that the 
relevant medical evidence of record, to include the report of 
this examination, contains sufficient detail to make a 
decision on the veteran's claim for service connection for 
left otitis media.  Thus, there is no duty to provide 
additional examination with regard to this issue.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, the Board notes that in October 2001 VA provided 
the veteran an eye examination.  The Board recognizes that 
this examination was conducted without a review of the claims 
file and that the corresponding report refers to an abrasion 
of the right cornea, not the left.  Nevertheless, the Board 
finds that the examination results are probative to the 
veteran's claims and there is no duty to provide additional 
examination with regard to the issues of entitlement to 
service connection for residuals of a left corneal abrasion 
or entitlement to service connection for decreased visual 
acuity, refractive error.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The October 2001 examination found no current 
residuals of a corneal abrasion on either eye.  In light of 
this current finding, any deficiencies of the examination 
with regard to the veteran's history are not relevant.  With 
no current findings in either eye, there is no current 
disability that a VA examiner could relate to the veteran's 
in-service left eye corneal abrasion.  In addition, a 
refractive error is not a disease or disability for 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2003).  

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran has offered contentions during a videoconference 
hearing with the undersigned Board member, as well as in 
various written statements.  The Board will address his 
contentions together for the sake of clarity.  The veteran 
contends that immediately after his 1967 abrasion to the 
cornea, he had to wear glasses.  He asserts that his claim 
for service connection for residuals of a left corneal 
abrasion and decreased visual acuity are inextricable 
intertwined.  The veteran contends that although he did not 
have a recurrence of his 1967 episode of otitis media either 
during or after service, he thinks that it contributed to his 
hearing loss.  

The veteran's service medical records show that in January 
1967 he sought treatment for a left corneal abrasion.  The 
report of a February 1967 eye consultation provides that the 
veteran had a small area of abrasion on the cornea that was 
almost completely healed.  In August 1967, he was treated for 
left otitis media.  Prescriptions dated in October 1967 show 
that he was prescribed corrective lenses.  The report of the 
veteran's separation medical examination, and his separation 
report of medical history, are negative for complaints, 
symptoms, findings or diagnoses related to residuals of a 
corneal abrasion or left otitis media.  

The report of an October 2001 VA examination provides that 
the veteran's claims file was not available for review.  The 
veteran gave a history of an injury to the right eye during 
service.  The veteran currently wore glasses for reading and 
reported increasing problems with floating spots in the 
visual fields of both eyes in recent years.  The report 
includes the results of current examination and testing.  
Slit lamp examination showed that the veteran's corneas were 
clear with no scarring, the anterior chambers were deep and 
clear, the irises were normal and the lenses were clear.  
Results of dilated fundus examination were normal.  The 
impression was history of ocular surface injury, right eye, 
no sequelae found; and low refractive error.  The examiner 
commented that the exact case of the veteran's refractive 
error was unknown, but more likely than not the condition was 
developmental in origin.  Notably, the veteran's visual 
symptoms appeared to be due to vitreous floaters and the 
vitreous examination was normal for the current age.  

The report of a February 2004 VA audio examination includes a 
notation that the veteran's claims file was reviewed.  The 
report sets forth a review of the veteran's medical history 
and complaints, and provides results of current examination.  
The diagnosis was bilateral high-frequency sensorineural 
hearing loss and bilateral constant tinnitus.  The examiner 
noted that the veteran's claims file indicated that he was 
requesting service connection for otitis media.  The examiner 
reported that as a  review of the veteran's service medical 
records did not indicate chronicity regarding otitis media, 
and since the veteran currently had no evidence of left 
otitis media, there could be no basis of service connection 
for left otitis media.  





Legal Analysis

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for left otitis 
media, residuals of a left corneal abrasion, and decreased 
visual acuity due to a refractive error.  

The Board notes that the competent medical evidence fails to 
demonstrate that the veteran has current left otitis media.  
There are no post-service medical records that show pertinent 
findings.  The February 2004 VA examination report, which 
included an otologic or ear examination, is probative 
evidence that the veteran does not have left otitis media, as 
it is based on current examination by a physician and 
specifically ruled out the claimed disease.  Indeed, the 
veteran does not even contend that he now has left otitis 
media but asserts that his in-service left otitis media 
resulted in bilateral hearing loss.  However, these 
contentions are relevant to the claim for service connection 
for bilateral hearing loss addressed in the remand appended 
to this decision.

Similarly, the Board finds that the competent medical 
evidence fails to demonstrate that the veteran has current 
residuals of a left corneal abrasion.  There are no post-
service medical records that show pertinent abnormal 
findings.  Moreover, the October 2001 VA examination report 
is probative evidence that the veteran does not have 
residuals of a left corneal abrasion.  Id.  Even though the 
examination did not include a review of the veteran's past 
medical records, or set forth the correct medical history as 
to which eye was injured during service, the examining 
physician was nevertheless competent to determine that the 
veteran's left eye was normal on current examination.  

The Board recognizes the veteran's own contentions that he 
now has residuals of a left corneal abrasion.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis.  Espiritu, supra.  Thus, his own contentions do 
note constitute competent medical evidence that he has this 
claimed disability.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  As 
the competent medical evidence indicates that the veteran 
does not have current left otitis media or current residuals 
of a left corneal abrasion, service connection is not 
warranted for these claimed disabilities.

Regarding the veteran's claim for service connection for 
decreased visual acuity, refractive error, the Board is aware 
that the October 2001 VA examination report provides a 
diagnosis of refractive error.  As noted above, the current 
findings set forth in this examination report are material 
even though the examination did not include a review of the 
veteran's claims file.  However, a refractive error is not 
considered a disease or injury within the meaning of 
applicable legislation pertaining to disability compensation 
for VA purposes, and provides no basis for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.; Beno v. Principi, 3 
Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 510 (1996).

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left otitis media is 
denied.

Entitlement to service connection for residuals of a left 
corneal abrasion is denied.

Entitlement to service connection for decreased visual 
acuity, refractive error, is denied.





REMAND

A preliminary review of the veteran's claims file indicates 
that the veteran's claims for service connection for 
bilateral hearing loss and tinnitus require additional 
development.

In correspondence received in August 2004, the veteran 
submitted results of a survey concerning hearing loss and 
tinnitus he conducted at the July 2004 reunion of the Vietnam 
Helicopter Pilots Association.  The veteran did not submit a 
waiver of initial consideration of this evidence by the RO.  
The Board finds that the RO should consider the additional 
evidence, and asses its credibility and relevance, to 
determine if readjudication and, if the claim remains denied, 
issuance of supplemental statement of the case is warranted, 
prior to the Board's appellate review.  

The Board also notes that during his May 2004 hearing, the 
veteran indicated that he would investigate the possibility 
that he underwent a physical examination in 1969, right after 
his separation service, in connection with employment at 
General Dynamics.  The veteran has not indicated whether he 
was able to obtain any corresponding medical records.  

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran provide the necessary dates, 
addresses and authorization to enable VA 
to obtain copies of any of the veteran's 
medical records from General Dynamics. 

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus, with consideration of 
the evidence received by the Board in 
August 2004 and any other evidence added 
to the record since the issuance of the 
March 2004 SSOC.

4.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC, which reflects consideration of the 
evidence received by the Board in August 
2004 and any other evidence added to the 
record since the issuance of the March 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



